IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11432
                        Conference Calendar



JOSEPH EMMANUEL RUSHING,

                                         Plaintiff-Appellant,

versus

KATHRYN A. LEARY ET AL.,


                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-544-D
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Rushing, Texas prisoner #564281, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to

satisfy Heck v. Humphrey, 512 U.S. 477 (1994).   We have reviewed

the record and Rushing’s brief challenging the district court’s

judgment, and we conclude that Rushing’s complaint is not

cognizable under § 1983.   See McGrew v. Texas Bd. of Pardons &

Paroles, 47 F.3d 158, 161 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-11432
                                 -2-

     Rushing’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH   CIR. R.

42.2. Rushing is cautioned that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.    Rushing is cautioned further to review any pending

suits and appeals to ensure that they do not raise arguments that

are frivolous.

     Rushing has also filed a “motion for leave to file a

supplemental brief” and a “motion to amend a supplemental brief.”

These motions are DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.